UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2008 BRISTOL-MYERS SQUIBB COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction ofIncorporation) 1-1136 (Commission File Number) 22-079-0350 (IRS Employer Identification Number) 345 Park Avenue New York, NY, 10154 (Address of Principal Executive Office) Registrant's telephone number, including area code:(212) 546-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On July 31, 2008, Bristol-Myers Squibb Company (“BMS”) issued a press release announcing its proposal to enter into an agreement to acquire ImClone Systems Incorporated (“ImClone”) for $60 per share in cash.The proposal was communicated on July 31, 2008 to Mr. Carl C. Icahn, ImClone’s chairman, by Mr. James M.
